Fourth Court of Appeals
                                     San Antonio, Texas
                                           June 28, 2022

                                        No. 04-20-00139-CR

                                         Tyler COLLINS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR4661
                          Honorable Kevin M. O'Connell, Judge Presiding


                                           ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

           Appellant’s motion for rehearing is DENIED.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court